239 S.W.3d 133 (2007)
James HUDDLER, Movant/Appellant,
v.
STATE of Missouri, Defendant/Respondent.
No. ED 89410.
Missouri Court of Appeals, Eastern District, Division Two.
November 20, 2007.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Karen Louise Kramer, co-counsel, Lisa Kennedy, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
James Huddler ("Movant") appeals the motion court's judgment denying his post-conviction relief motion pursuant to Rule 24.035. Movant was convicted of class D felony of passing bad checks, in violation of Section 570.120 RSMo 2000,[1] and class C felony of stealing, in violation of Section 570.030. Movant was sentenced to concurrent terms of four year and five year imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.